Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147024                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  LEO TONDREAU, as Personal Representative                                                               David F. Viviano,
  of the Estate of Sandra Peetz,                                                                                     Justices
                 Plaintiff-Appellee,
  v                                                                SC: 147024
                                                                   COA: 300026
                                                                   Macomb CC: 2009-002913-NH
  SACHINDER S. HANS, M.D., P.C., and
  SACHINDER S. HANS, M.D.,
           Defendants-Appellants,
  and
  HENRY FORD MACOMB HOSPITAL, a/k/a
  HENRY FORD MACOMB HOSPITAL-
  CLINTON TOWNSHIP CAMPUS, LI ZHANG,
  M.D., and MACOMB ANESTHESIA, P.C.,
             Defendants.

  ________________________________________/

         On order of the Court, the application for leave to appeal the March 14, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The plaintiff's experts Wayne Flye, M.D., and Donald C. Austin, M.D., are of the opinion
  that the chronic subdural hematoma suffered by Sandra Peetz was caused by the carotid
  endarterectomy performed by the defendants. While peer-reviewed, published literature
  is not always necessary to meet the requirements of MRE 702, in this case the lack of
  supporting literature, combined with the lack of any other form of support for these
  opinions render the opinions unreliable and inadmissible under MRE 702. Edry v
  Adelman, 486 Mich 634, 641 (2010). We REMAND this case to the Macomb Circuit
  Court for further proceedings not inconsistent with this order.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
           h0918
                                                                              Clerk